Citation Nr: 0715091	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hypertension, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The claims file comes from the VA Regional 
Office in Wichita, Kansa (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's diastolic pressure readings have ever been 
predominantly 120 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination was 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  See 38 C.F.R. Part 4 (2006).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

Service connection for hypertension was granted by an October 
1998 rating decision and a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective June 
5,1998.  Subsequently, an October 1999 rating decision 
assigned an earlier effective date of August 30, 1994.

The medical evidence of record includes numerous blood 
pressure readings relevant to the issue on appeal.  For the 
purposes of reporting these blood pressure readings, the 
systolic blood pressure reading will be listed first, 
followed by a slash, and the diastolic blood pressure reading 
will be listed last.

Medical records show that the veteran's October 2003 blood 
pressure readings were 165/100, 139/58, 181/112, 188/114, 
165/100, and 155/88.

Medical records show that the veteran's November 2003 blood 
pressure readings were 179/106, 182/108, 165/96, 146/92, and 
156/95.

Medical records show that the veteran's December 2003 blood 
pressure readings were 152/98, 179/122, 155/88, 144/63, and 
147/83.

Medical records show that the veteran's January 2004 blood 
pressure readings were 166/88, 199/116, 189/113, 182/108, 
179/104, and 160/90.

Medical records show that the veteran's March 2004 blood 
pressure readings were 172/107, 189/113, 200/120, 179/104, 
188/109, 182/108, 199/116, and 168/108.

Medical records show that the veteran's June 2004 blood 
pressure readings were 233/130, 178/98, 149/89, 158/103, 
163/119, 184/110, 178/118, 170/104, 171/111, 160/105, 153/93, 
163/95, 180/114, 161/98, 172/86, 161/81, 161/71, 202/106, 
162/94, 161/98, 172/86, 151/86, 142/89, 157/72, 140/71, 
193/120, and 171/104.

Medical records show that the veteran's July 2004 blood 
pressure readings were 140/71, 153/95, 144/94, 144/86, 
119/76, 170/82, 153/81, 144/82, 190/124, 186/120, and 
180/122.

Medical records show that the veteran's August 2004 blood 
pressure readings were 152/86 and 173/96.

Medical records show that the veteran's September 2004 blood 
pressure readings were 153/89, 170/98, and 159/92.


Medical records show that the veteran's October 2004 blood 
pressure readings were 150/91, 153/93, 150/94, 149/97, 
151/81, 143/80, and 142/87.

Medical records show that the veteran's November 2004 blood 
pressure readings were 138/97, 167/94, 146/94, 177/111, 
153/76, 140/77, 169/88, 155/79, and 179/100.

Medical records show that the veteran's December 2004 blood 
pressure readings were 157/95, 136/83, 142/92, 173/97, 
149/83, and 139/67.

Medical records show that the veteran's January 2005 blood 
pressure readings were 143/78 and 175/93.

Medical records show that the veteran's February 2005 blood 
pressure reading was 135/71.

Medical records show that the veteran's April 2005 blood 
pressure readings were 169/104 and 175/100.

Under Diagnostic Code 7101, hypertensive vascular disease, 
hypertension, and isolated systolic hypertension warrant a 20 
percent evaluation with diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent evaluation is warranted with diastolic pressure 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

A rating in excess of 20 percent is not warranted for the 
veteran's service-connected hypertension.  The medical 
evidence of record includes 100 separate blood pressure 
readings taken between October 2003 and April 2005.  Of these 
100 blood pressure readings, only 7 show a diastolic pressure 
reading of 120 or more.  The most recent medical evidence of 
record between October 2003 and April 2005 do not show 
diastolic readings of 120 or more.  See Francisco, 7 Vet. 
App. at 58.  This is consistent with a December 2004 VA 
outpatient medical report which state that the veteran's 
average diastolic pressure reading from November 30, 2001 
through March 23, 2003 was 103.  Accordingly, the medical 
evidence of record does not show that the veteran's diastolic 
pressure readings have ever been predominantly 120 or more.  
As such, an evaluation in excess of 20 percent for 
hypertension is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran's diastolic pressure 
readings have ever been predominantly 120 or more, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for hypertension is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


